Citation Nr: 9912628	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-43 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).

3.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from May 1959 to April 1961, 
and from September 1961 to December 1980.  He died in July 
1995, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 1995 and June 1997.  The case was previously 
remanded in September 1998.  However, subsequent to that 
remand, evidence was associated with the claims folder 
reflecting a settlement by the VA of an administrative tort 
claim brought by the appellant for the wrongful death of the 
veteran.  In this claim, it was alleged that during the 
veteran's hospitalization in July 1995, he suffered chest 
pains, and, in connection with cardiac work-up, a Thallium 
stress test was conducted on July 21, 1995, and that the 
results of this test were positive, showing an inferior wall 
infarct, possibly acute.  Purportedly, despite this test 
result, he was released from the hospital for a weekend pass 
that day, and suffered a fatal heart attack that night.  

However, the records on file pertaining to that 
hospitalization, which consist of the hospital summary and 
progress notes, describe the Thallium stress test results as 
negative.  The actual stress test report itself is not of 
record, and, in order to resolve this apparent discrepancy, 
the report must be obtained, as well as all other records 
pertaining to the hospitalization.  In addition, the report 
of any non-confidential investigation conducted in connection 
with the tort claim should be obtained.  

Upon remand the appellant should be given the opportunity to 
add any recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1996); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  In 
particular, if the report of the stress test conducted July 
21, 1995, is negative, the appellant should be requested to 
submit documentation in support of the contention that the 
stress test was positive.  

In addition, although the statement of the case reflects the 
correct standard, it is not clear from the supplemental 
statement of the case whether the RO has continued to apply 
the legal standard in effect at the time the appellant filed 
her claim.  In this regard, the supplemental statement of the 
case states that DIC is payable for death resulting from VA 
hospitalization, if the evidence shows that "fault on VA's 
part or an event not reasonably foreseeable proximately 
caused death."  Although the statute has been amended, 
effective in October 1997, to require negligence on the part 
of the VA, the appellant's appeal is not affected by that 
amendment.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997, 
cf Supp. 1998).  The statute applicable in the instant case 
provides that where the veteran suffers an injury, or 
aggravation of an injury, not the result of the veteran's 
willful misconduct, and such injury results in additional 
disability or death, DIC will be awarded.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 1997)  The regulation in effect at that 
time provided that DIC will be awarded where additional 
disability or death was causally related to VA 
hospitalization or medical or surgical treatment, and was not 
merely coincidental with the incident, or the continuance or 
natural progress of diseases or injuries for which VA 
treatment was authorized, or the certain or near certain 
result of the treatment.  38 C.F.R. § 3.358(c)(3) (1997).  
Thus, foreseeability, without being a certain or near certain 
result, is not a sufficient basis for denial, and "fault" 
is not at issue.  The RO must ensure that the claim is 
reviewed under appropriate standard.

Additionally, a medical opinion should be obtained regarding 
whether the criteria set forth above have been met.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991) (The Board is 
prohibited from making conclusions based on its own medical 
judgment.)  To avoid the appearance of a conflict of 
interest, and for geographical convenience, a physician from 
a VA medical facility other than Cincinnati should be 
selected to provide the opinion.  Finally, the RO is advised 
that the Court has found that a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain the complete 
inpatient records of the veteran's 
hospitalization in the Cincinnati VAMC 
from July 2, 1995, to July 22, 1995 
(although the veteran was released on a 
week-end pass on July 21, 1995, his formal 
discharge was July 22, 1995).  Of 
particular importance are all records of 
cardiac work-up, including all studies 
conducted, to specifically include the 
original report of a Thallium GXT 
conducted July 21, 1995.  

2.  The records of any non-confidential 
investigation conducted by the VA in 
connection with the appellant's tort claim 
should also be obtained.  

3.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claim, 
including in support of the contention 
that the Thallium stress test conducted 
July 21, 1995, was positive.  

4.  After allowing a reasonable time for 
receipt of the above information, the 
file should be reviewed by a cardiology 
specialist not associated with the 
Cincinnati VAMC, for an opinion as to the 
relationship between the veteran's VA 
treatment and his death, which occurred 
during a VA hospitalization, while on a 
week-end pass.  The physician is 
requested to review the claims file, 
specifically the records of the 
hospitalization from July 2, 1995, to 
July 22, 1995, including any records 
pertaining to cardiac evaluation, 
particularly  the Thallium GXT conducted 
July 21, 1995.  All of the following 
elements should be addressed in the 
examiner's opinion:  Whether the 
veteran's death on July 22, 1995, (1) was 
causally related to VA hospitalization or 
medical or surgical treatment, (2) was 
merely coincidental with the VA 
hospitalization or medical or surgical 
treatment, (3) was the continuance or 
natural progress of diseases or injuries 
for which VA hospitalization or medical 
or surgical treatment was authorized, or 
(4) was the certain or near certain 
result of the VA hospitalization or 
medical or surgical treatment.  A copy of 
this REMAND should be provided to the 
examiner, and it should be emphasized to 
the examiner that "fault" or medical 
"negligence" is not at issue.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the reports.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra.  
Thereafter, the RO should review the 
appellant's claim, in light of the 
applicable versions of 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.358, which do not 
require negligence or fault on the part of 
the VA.  

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the appellant, she and her representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









